PER CURIAM.
This proceeding is before the Court on the petition of attorney Nelson Resnick for leave to resign permanently from The Florida Bar. We have jurisdiction pursuant to article V, section 15 of the Florida Constitution.
Petitions for leave to resign from membership in The Florida Bar are governed by Rule of Discipline 3-7.11 of the Rules Regulating The Florida Bar.
The petition for leave to resign contains a brief statement of the nature of the pending investigation or disciplinary proceeding directed at the petitioning attorney. The petition states that resignation is sought without leave to reapply; that is, resignation if granted will be permanent. The Florida Bar does not oppose the petition for leave to resign.
We find that the petition is sufficient and that the criteria set forth in rule 3-7.11(b), governing such petitions have been adequately established.
Accordingly, the petition of Nelson Res-nick to resign permanently from The Florida Bar is granted. As it appears the respondent attorney has discontinued the practice of law in this state this resignation shall take effect upon the filing of this judgment.
It is so ordered.
MCDONALD, CJ., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.